EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hopkins on 05/20/2022.

The application has been amended (with respect to the claim set received 4/20/2022) as follows: 
Claim 1, line 24: --integral with the top surface and-- was inserted after “a section”;
Claim 1, line 32: --device-- was inserted after “the float”; 
Claim 9, line 1: “claim 8” was replaced with --claim 1--; and
Claims 24-25 were cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest “the float device including: a top surface and a bottom surface, at least one open fluid access cutout passing from the top surface to the bottom surface, and a section integral with the top surface and configured to block the opening between the first volume area and the second volume area when the apparatus is in the first position, wherein: the float device is configured to allow a sample extraction device to access the first volume of the sample through the at least one open fluid access cutout upon the apparatus being in the second position” along with the other features of claim 1. 
US 2011/0237977 A1 (Knight) (previously cited) discloses a sample collection container apparatus (Figs. 3-4 and ¶ [0023] depict a device embodying the invention), comprising: a top cap arranged on the top end and removable from a second end of the second volume area and having a seal configured to seal the opening between the first and second volume areas upon the top cap being affixed to the second end of the second volume area of the sample collection container (Figs 3-4 and ¶ [0023] disclose a lid 38 having a stopper 39 for plugging the orifice 27 when the lid is closed over the top of the housing); a float device arranged within the first volume area of the sample collection container (Figs. 3-4 and ¶ [0023] disclose a float seal 33 located in the collecting vessel of the second part 22). However, Knight does not teach or suggest a float comprising a section integral with the top surface and configured to block the opening between the first volume area and the second volume area when the apparatus is in the first position.
US 2004/0267159 A1 (Yong) (previously cited) teaches a sample collection container apparatus (Figs. 22-24), a float device (Fig. 23 depicts an orifice stopper 160 and a float 180, wherein the combination seals the lower chamber 144) comprising a top surface and a bottom surface (Fig. 12 depicts the float 180 comprising a top surface and a bottom surface), at least one open fluid access cutout passing from the top surface to the bottom surface (Figs. 11-12 disclose the float 180 comprising an opening), and a section and configured to block the opening between the first volume area and the second volume area when the apparatus is in the first position (Figs. 22-23 depict orifice stopper 160 being configured to block the opening). However, Yong does not teach or suggest a float comprising a section integral with the top surface and configured to block the opening between the first volume area and the second volume area when the apparatus is in the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792